LAW L!BHA;WY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER ’

No, 30198

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE oF HAwAIT

ROBERT G. LEWIS, SR. And CHRISTINA' K. K.APONO,
as Guardian Prochein Ami for JAYNA HAUOLI KAPONO, a minor,
Plaintiffs/Counterclaim-Defendants/Appellants,

V .

A. TAGAMI, INC , a Hawaii corporation, Trustee of the

Gilbert Lewis Revocable Living Trust, dated November 24, l995,
Defendant/Counterclaim-Plaintiff/Cross-Claim Plaintiff/Appellee
 :.,.~=

  
  
 

_and
I-IEIRS AND ASSIGNS OF KANEKUAPUU(]<;) , et al  §
Defendants/Cross~Claim Defendants/Appellee §§
‘ ha ”§
0 pp `¢ §§
APPEAL FROM THE CIRCUIT COURT OF TI-IE FIRST C_A~ §EET ;¢,, 
(cIvIL No. 03-1-2547) 2 xi 9 §§ §§
usf 

ORDER DISMISSING APPEAL
FOR LACK OF APPELLATE JURISDICTION
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record for this case, it appears
that we lack jurisdiction over the appeal that Plaintiffs/

Counterclaim-Defendants/Appellants Robert G. Lewis, Sr., and

Christina K. Kapono, as Guardian Prochie in Ami for Jayna Hauoli
Kapono have asserted from Honorable victoria S. Marks' '
September 15, 2009 “Order Granting Defendant/Counterclaimant A.
Tagami{ Inc.'s Motion for Partial Dismissal of Third Amended
Complaint Filed May 2, 2006, or, in the Alternative, for Partial
Summary Judgment" (the September 15, 2009 interlocutory order)
and October 29, 2009 "Findings of Fact, Conclusions of Law and
Order Granting Defendant/Counterclaimant A. Tagami Inc.‘s Motion
Filed on September l, 2009, for Partial Summary Judgment Re:

Count l" (the October 29, 2009 interlocutory order) because the

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
circuit court has not reduced its dispositive rulings in the
September l5, 2009 interlocutory order and the October 29, 2009
interlocutory order to a separate judgment, as Rule 58 of the
Hawafi_Rules of Civil Procedure (HRCP) requires for an appeal
under the holding in Jenkins v. Cades Schutte Fleming & Wriqht,
76 HaWafi ll5, ll9, 869 P.2d l334, 1338 (l994).

Hawaii Revised Statutes (HRS) § 641-l(a) (1993 & Supp.

A20O9) authorizes appeals from final judgments, orders, or

decrees. Appeals under HRS § 641-1 "shall be taken in the manner
provided by the rules of the court." [HRS § 64l(c). HRCP

Rule 58 requires that "[e]very judgment shall be set forth on a
separate document." Based on the separate document requirement ,
the Supreme Court of Hawafi has held that "ia]n appeal may be
taken . . . only after the orders have been reduced to a judgment
and the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]" Jenkins, 76
Hawafi at ll9, 869 P.2d at l338. "[A]n appeal from any judgment
will be dismissed as premature if the judgmentdoes not, on its
face, either resolve all claims against all parties or contain
the finding necessary for certification under HRCP [Rule] 54(b)."
lQ; Therefore, "an order disposing of a circuit court case is
appealable when the order is reduced to a separate judgment."
Alford v. CitV and Count of Honolulu, 109 HawaiU.l4, 2l, l22
P.3d 809, 816 (2005) (citation'omitted).' "An appeal from an
order that is not reduced to a judgment in favor of or against
the party by the time the record is filed in the supreme court
will be dismissed." Jenkins, 76 Hawafi at l20, 869 P.2d at

l339.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Neither the September 15, 2009 interlocutory order nor
the October 29, 2009 interlocutory order is a judgment. Instead,
these two orders are interlocutory orders that the circuit court
has not yet reduced to a separate judgment pursuant to HRCP
Rule 58. We note that (a) the October 29, 2009 interlocutory
order contains the express finding necessary for certification of
a corresponding appealable judgment as to one or more but fewer
than all claims pursuant to HRCP Rule 54(b), and (b) the circuit
court subsequently issued a February 23, 2010 order that contains
the express finding necessary for certification of a
corresponding appealable judgment on the September 15, 2009
interlocutory order (as to one or more but fewer than all claims)
pursuant to HRCP Rule 54(b). Nevertheless, "a party cannot
appeal from a circuit court order even though the order may
contain [HRCP Rule] 54(b) certification language; the order mg§;
be reduced to a judgment and the [HRCP Rule] 54(b) certification
language must be contained therein." Oppenheimer v. AIG Hawaii
InS. CO., 77 HaWaiH_88, 93, 881 P.2d l234, 1239 (1994). In this
case, the circuit court has not reduced the September l5, 2009
interlocutory order and the October 29, 2009 interlocutory order
to a separate, appealable judgment.

On February 23, 2010L the Circuit Court entered a
document entitled "Findings of Fact, Conclusions of Law, and
Judgment Quieting Title" (the February 23, 2010 FOF/COL/JQT).

The February 23, 2010 FOF/COL/JQT is not a separate judgment that
enters judgment as require under Jenkins. Instead, the February
23, 2010 FOF/COL/JQT is an interlocutory order that recites
pleadings, contains numerous findings of fact and conclusions of

law, and adjudicates a motion on one, but not all, of the

._3_

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
substantive claims in this case. §§§ HRCP Rule 54(a). The
February 23, 2010 FOF/COL/JQT does not contain the finding
necessary for certification of an appealable judgment as to one
or more but fewer than all claims pursuant to HRCP Rule 54(b).
The February 23, 2010 FOF/COL/JQT is not an appealable judgment.
For these reasons, we lack appellate jurisdiction, and this
appeal is premature.

Therefore, IT IS HEREBY ORDERED that Appeal No. 30198
is dismissed for lack of appellate jurisdiction.

DATED: Honolulu, Hawafi, MaY 271 2019~

gag  %ééwu¢¢/\

ChieflJudge

wgn

Associate Judge